DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 39-42, directed to a kit comprising detection molecules capable of specifically associating with the analyte; and a stabilizing agent comprising a molecule having greater than four hydroxyl groups.

Group II, claims 1, 3, 5-8, 15, 21, 25, 34-35, and 37-38, directed to a method for performing an assay, comprising: combining a stabilizing agent and an assay composition to form a first liquid mixture comprising a liquid, wherein the assay composition comprises detection molecules associated with analyte molecules; separating at least a portion of a liquid from at least a portion of the first liquid mixture to form a pellet and a separated liquid, wherein the pellet comprises at least a portion of the assay composition and at least a portion of the stabilizing agent; and removing greater than or equal to about 95% of the separated liquid from the pellet, wherein the stabilizing agent comprises a molecule having greater than four hydroxyl groups.

Group III, claims 2, 4, 10, 12-13, 22-23, 28, 30-33, and 36, directed to a method for preventing or reducing signal decay in an assay, comprising: combining a stabilizing agent with an assay composition to form a first liquid mixture, wherein the assay composition comprises detection molecules associated with analyte molecules; removing greater than or equal to about 95% of a liquid from the first liquid mixture to form a concentrated composition comprising the assay composition and the stabilizing agent; storing the concentrated composition for at least 1 minute; reconstituting the concentrated composition to form a second liquid mixture; and measuring a signal used to determine a concentration of the analyte molecules in the second liquid mixture, wherein a magnitude of the signal measured in the measuring step is greater than or equal to about 10% of the magnitude of a signal used to determine a concentration of the analyte molecules of the analyte molecules in an otherwise identically prepared second liquid mixture except not subjected to the storage step.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a kit for an assay for detecting an analyte, this technical feature is not a special technical feature as it does not make a contribution over prior art.
Lu (US 2011/0091909, PTO-892) teaches measuring a concentration of free analyte, the methods comprising: adding a capture ligand to a vessel; adding a stabilizing agent to the vessel; adding a sample comprising the free analyte to the vessel; adding a detection system to the vessel; and measuring the concentration of the free analyte in the sample using the detection system [0010-0015]. Lu teaches all elements of claim 39 except the stabilizing agent comprising a molecule having greater than four hydroxyl groups.
Toss (1981, IDS) teaches the use of polyvinyl alcohol as a stabilizing agent for increasing a percentage of bound analyte (25-hydroxyvitamin D) in a reaction with 25-OH-D-binding protein (page 362, Results and discussion, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu to incorporate the teachings of Toss to provide an assay for detecting an analyte, comprising detection molecules capable of specifically associating with the analyte and a stabilizing agent comprising a molecule having greater than four hydroxyl groups with reasonable expectation of success. Doing so would increase the detected signal from the assay and improve assay sensitivity.

A telephone call was made to Michael Pomianek on Aug. 10, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/
Examiner, Art Unit 4161                            

/STACEY N MACFARLANE/            Examiner, Art Unit 1649